Citation Nr: 1040113	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for degenerative disc 
disease.  

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected spondylolysis. 

4.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1970 to April 1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision, and the case was referred to the Board 
for appellate review.  

In addition to the matters addressed below, the Veteran had also 
claimed entitlement to service connection for posttraumatic 
stress disorder (PTSD).  A February 2010 rating decision denied 
entitlement to service connection for that condition.  An appeal 
as to this issue has not been perfected.  Absent a NOD, a 
Statement of the Case and a Substantive Appeal, the Board does 
not have jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994).

The issues of entitlement to service connection for degenerative 
disc disease and entitlement to increased ratings for the 
Veteran's service-connected spondylolysis and service-connected 
depression are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's hypertension has not been shown to be causally or 
etiologically related to active service.



CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by 
active service, nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated April 2007 and July 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
hypertension.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Veteran first claimed entitlement to service connection for 
hypertension in March 2007.  The RO issued a rating decision in 
January 2008 denying service connection and finding that there 
was no evidence of hypertension in service and no evidence 
linking that condition to service.  The Veteran filed a Notice of 
Disagreement (NOD) in June 2008.  The RO issued a Statement of 
the Case (SOC) in March 2009, and in April 2009 the Veteran the 
Veteran filed a Substantive Appeal (VA Form 9).  

The evidence of record on the Veteran claim of entitlement to 
service connection for hypertension includes service treatment 
records, private treatment records, VA treatment records and 
Social Security Administration records.  The Veteran's service 
treatment records are entirely negative for any complaint of or 
treatment for hypertension.  Service treatment records from July 
1972 show that the Veteran's systolic blood pressure was 130 and 
that his diastolic blood pressure was 76.  In March 1973 the 
Veteran's blood pressure was 140/80.  In October 1973 the 
Veteran's blood pressure was records as 130/90.  On an EKG in 
December 1973, his blood pressure was 120/82.  A reading of 
130/90 was recorded in February 1974.  Records from May 1974 
indicate that the Veteran was worried regarding his blood 
pressure, but systolic pressure at that time was 138 and 
diastolic pressure was 90.  In July 1974 the Veteran's blood 
pressure was 150/80.  A periodic service examination in August 
1974 indicates that the Veteran's blood pressure was 140/78.  In 
October 1974 the Veteran's blood pressure was 160/80, and in 
November 1974 the Veteran's blood pressure was 110/80.  The 
service treatment records do not reflect a diagnosis of 
hypertension.   On the separation examination in February 1975, 
his blood pressure was 130/84.  

On the VA examination in May 1978, the Veteran's blood pressure 
was 124/80.  

Post-service treatment records from The Methodist Hospital in 
October 1978 indicate that the Veteran's blood pressure was 
120/80.  VA treatment records from November 1986 indicate that 
the Veteran's blood pressure was 146/98 and 156/94.  

Private treatment records from June 1998 indicate that the 
Veteran's blood pressure was 132/88.  

Subsequent VA treatment records from July 2004 indicate that the 
Veteran's blood pressure was 151/92.  VA treatment records from 
August 2004 indicate that the Veteran's blood pressure was 
140/90, but also note that the Veteran had a medical history of 
hypertension and that it was incompletely controlled by 
medication.    

The Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the Veteran's claim.  An 
examination or opinion is necessary if the evidence of record (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(B) establishes that the Veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury 
or disease in service or with another service-connected 
disability, but (D) does not contain sufficient evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In the instant case, examination pertaining to 
the Veteran's hypertension is not necessary because it is not 
established that the Veteran incurred any disease or injury in 
service that might be related to his current hypertension.

In the absence of any evidence showing possible etiology during 
the Veteran's period of service or evidence showing that the 
Veteran continues to have hypertension dating back to his period 
of service the claim for service connection must be denied.  
Moreover, it is significant to note that the evidence of record 
does not indicate treatment for hypertension for many years after 
service.  The Board notes that the lapse in time between service 
separation and the earliest documentation of current disability 
is a factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, or a nexus medical opinion, the Board finds the 
initial post service manifestation of high blood pressure, years 
after the Veteran's discharge from active service, too remote 
from service to be reasonable related thereto. 

The Board has reviewed the statements made by the Veteran and 
acknowledges that the Veteran is competent to testify as to 
symptoms which are non-medical in nature or what comes to him 
through his senses.  However, as a lay person, the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as a diagnosis of hypertension or the 
etiological origin of hypertension.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a case 
in which the Veteran's lay beliefs alone can serve to establish 
any association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In sum, his lay report 
is outweighed by the other evidence of record:  service records 
which show no treatment, complaints or findings of high blood 
pressure; post-service medical records which fail to show 
treatment or findings of hypertension until many years after 
service separation; and post-service medical records which reveal 
no indication of a link to service in any way.   

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's hypertension began 
during active service or is causally related to the Veteran's 
active service.  As there is a preponderance of evidence against 
the claim, the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  Accordingly, the Board finds that service connection 
for hypertension is not warranted.  


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The Veteran has also claimed entitlement to service connection 
for degenerative disc disease and entitlement to higher ratings 
for his service-connected spondylolysis and service-connected 
depression.  The Board finds that additional development is 
necessary with regard to these claims.  Accordingly, further 
appellate consideration will be deferred and the claim is 
remanded to the RO/AMC for further action as described below.

First, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an injury or 
disease incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303(a) (2010).  In 
order to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that he has degenerative disc disease as a 
result of his time in service.  The Veteran first claimed 
entitlement to service connection for this condition in March 
2007.  A January 2008 rating decision denied entitlement to 
service connection, finding that the condition had not been 
diagnosed.  The Veteran submitted a Notice of Disagreement (NOD) 
with that decision in June 2008.  The RO issued a Statement of 
the Case (SOC) in March 2009 and the Veteran filed a Substantive 
Appeal (VA Form 9) in April 2009.  

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with his claim of entitlement to 
service connection for degenerative disc disease.  VA must 
provide a medical examination in connection with a service 
connection claim when the record (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
Veteran suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

It is clear from the record that the Veteran has numerous back 
problems.  Furthermore, it is clear that the Veteran's back 
problems are related to service.  This evidence is sufficient to 
require VA to obtain a medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, 
however, to grant the benefits sought, as there is an outstanding 
question as to whether the claimed condition are etiologically 
related to active service.  Consequently, this matter must be 
remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4).

As stated, the Veteran has also claimed entitlement to increased 
ratings for his service-connected spondylolysis and service-
connected depression.  The record reflects that the Veteran's 
most recent VA examinations for these conditions were in October 
2008.  Medical treatment records indicate that since that time 
the Veteran has undergone surgical intervention for his back 
disorder and has been hospitalized for his depression.  This 
indicates that these conditions may be significantly worse than 
indicated during the Veteran's most recent VA examinations from 
two years ago.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his disabilities are significantly worse that 
indicated in prior VA examinations, and the evidence appears to 
lend some support to that contention, the Board finds that new 
examinations are necessary to reach a decision on the Veteran's 
claim.  

This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain treatment 
records from any other providers who may have 
evaluated the disabilities at issue in this 
remand.  If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
in support of his claim of entitlement to 
service connection for degenerative disc 
disease and claim of entitlement to an 
increased rating for spondylolysis.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner(s) prior to the examination(s).  
After a thorough examination the examiner 
should accomplish the following:

a.  Determine whether the Veteran has 
degenerative disc disease and the extent 
of any such disorder.  Furthermore, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., a 50 
percent probability or greater) that any 
diagnosed degenerative disc disease is 
proximately due to or the result of 
service or any event or injury in service.  
In addition, the examiner should determine 
whether or not any diagnosed degenerative 
disc disease was caused or aggravated by 
any of the Veteran's service-connected 
disorder, most specifically the Veteran's 
service-connected spondylolysis.  

If the examiner determines that the 
Veteran has degenerative disc disease, but 
that it is not related to service or to 
the Veteran's service-connected 
spondylolysis, the examiner should attempt 
to delineate any impairment or dysfunction 
attributable to degenerative disc disease 
from that due to any other cause.  If this 
is not possible the examiner should so 
indicate.  

b.  In addition, the examiner should 
report all complains and clinical findings 
pertaining to the Veteran's service-
connected spondylolysis in detail, 
including range of motion studies.  The 
examiner should also indicate whether the 
Veteran has additional functional loss due 
to flare-ups, fatigability, 
incoordination, and pain on movement 
pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the examiner finds that 
there is additional limitation of motion 
due to flare-ups, fatigability or 
incoordination, the extent of such 
limitation of motion should be stated in 
degrees.  Notation should also be made as 
to the degree of functional impairment 
attributable to the Veteran's 
spondylolysis.  Furthermore, the examiner 
should identify all chronic neurologic 
manifestations of the Veteran's service-
connected spondylolysis and express their 
level of severity (i.e., slight, moderate, 
moderately severe, severe).  

A complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  The RO/AMC should also schedule the 
Veteran for an appropriate VA examination for 
his service-connected depression.   The 
examiner should describe in detail the 
current status of the Veteran's service 
connected depression, to include comparison 
to his status on examination in 2008.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


